DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE LAMP WITH COMPOUND OPTICAL LENS
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10 and 13, “surface that disposes” is grammatically incorrect. A suggestion for correction is “surface that is disposed”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the emission surface has a shape that causes a portion of the light forming the first light distribution pattern above a cutoff line of the condensed-light distribution pattern and the second light distribution pattern” is grammatically incorrect. 
Claim 8 is objected to because of the following informalities: in line 3, a colon should be added after “includes”, and the following paragraphs should be indented to make it clear that they are part of the compound optical lens.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the front side”. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear which front side this refers to: the lamp, the light source, or the lens.
Claims 2-5 are rejected due to their dependence on claim 1.
Claim 6 recites the limitation “the incidence surface has a concave surface protruding outward from the compound optical lens” in line 14. It is unclear how a concave surface protrudes outward, as the word concave means that it protrudes inward. For the purposes of claim examination, the Examiner will interpret the word “concave” as being “convex”.
Claim 7 recites “the convex surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the front side”. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear which front side this refers to: the lamp, the light source, or the lens.
Claim 8 recites “on a lower/upper side of the incidence surface”. The language is unclear whether “on a lower side of the incidence surface” means the reflector surface is actually on the incidence surface or in a location on the lens above the incidence surface. For the purpose of claim examination, the Examiner will interpret it as the reflector surface being separate from the incidence surface, as seen in Fig. 13 of the Figures.
Claim 8 recites “the lower incidence surface” and “the upper incidence surface”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same as “on a lower/upper side of the incidence surface” previously recited in the claim, but the language is unclear whether “on a lower side of the incidence surface” means the reflector surface is actually on the incidence surface or in a location on the lens above the incidence surface. For purposes of claim examination, the Examiner will interpret “the lower incidence 
Claims 9-11 are rejected due to their dependence on Claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al., US 2014/0085919 A1.

Regarding claim 6, Tsai discloses “A vehicle lamp comprising: a light source (3100, Fig. 1), and a compound optical lens (3200, Fig. 1) that emits light of the light source toward the front side, wherein, the compound optical lens includes: 
an incidence surface (T1, Fig. 1) receiving light; an emission surface (3210, Fig. 1) emitting the light from the incidence surface toward the front side; a first reflector surface (3244, Fig. 1) reflecting the light from the incidence surface toward the emission surface, the light forming a first light distribution pattern (3114, Fig. 1) , and a second reflector surface (3242, Fig. 1) reflecting light from the incidence surface toward the emission surface, the light forming a condensed-light distribution pattern (3112, Fig. 1), the incidence surface has a concave surface (3220, Fig.1; see 112(b) rejection above, concave interpreted as convex due to following “protruding” language) protruding outward from the compound optical lens and receives a light 
Regarding claim 7, Tsai discloses the invention of claim 6, as cited above, and further discloses “the convex surface has a rectangular outer shape when viewed from the incidence surface side (seen in view of Fig. 8a, 19, the inner surface of the incident surface has sections that are rectangular).”  



Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, a vehicle lamp with an integrally molded compound optical lens, and “a first reflector surface that disposes above a top line of the shade part on an upper side of the incidence surface and reflects a light forming a first light distribution pattern toward the emission surface; and a second reflector surface that disposes below the top line on a lower side of the incidence surface side and reflects a light forming a condensed-light distribution pattern toward the emission surface, the width of the first reflector surface is larger in a width of a vehicle width direction at a position where the first reflector surface and the second reflector surface are adjacent to each other.  “


Prior art reference Lo et al., US 2017/0067610 A1, discloses a vehicle lamp with an integrally molded compound lens (Fig. 2), an upper reflector (top surface of 1, Fig. 3), a lower reflector (bottom surface of 1, Fig. 3), a shade part (13, Fig. 2). However, Lo does not disclose the width of the first reflector surface is larger in a width of a vehicle width direction at a position where the first reflector surface and the second reflector surface are adjacent to each other.
Prior art Kato et al., US 5499166, discloses a vehicle lamp with an optical lens with a top portion that is larger than the bottom portion at a point where they are adjacent (Fig. 7), and has a shade part (70cd, Fig. 7). However, the parts with different sizes are on the emission surface, not on the incidence surface.
	Claims 2-5 would be allowable due to their dependence on claim 1. 
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 recites, inter alia, a vehicle lamp, and a compound optical lens, reflector surfaces on the top side of the incidence surface and lower side of the incidence surface, a shade part between the incidence surface and the emission surface, and “the incidence surface is disposed in such a manner that the lower incidence surface positioned below the light source is closer to the light source than the upper incidence surface positioned above the light source in a vertical cross-section passing through an optical axis.  “ 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Lo et al., US 2017/0067610 A1, discloses a vehicle lamp with an integrally molded compound lens (Fig. 2), an upper reflector (top surface of 1, Fig. 3), a lower 
Prior art Kato et al., US 5499166, discloses a vehicle lamp with an optical lens with a top portion that is larger than the bottom portion at a point where they are adjacent (Fig. 7), and has a shade part (70cd, Fig. 7). However, Kato does not disclose ““the incidence surface is disposed in such a manner that the lower incidence surface positioned below the light source is closer to the light source than the upper incidence surface positioned above the light source in a vertical cross-section passing through an optical axis.“
Claims 9-11 would be allowable due to their dependence on Claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida, US 2004/0156209 A1 discloses a compound optical lens with a shade part (Fig. 11) and the incidence surface portion being closer to the bottom of the lens
Owada, US 2018/0299090 A1 discloses a compound optical lens with a shade part

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875